726 N.W.2d 8 (2007)
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Plaintiff/Counter Defendant,
v.
Richard L. LATTING, Jr., Defendant/Counter Plaintiff/Cross Plaintiff/Third-Party Plaintiff-Appellant, and
David Clay, Defendant/Cross-Defendant-Appellee, and
Secura Insurance Companies, Third-Party Defendant-Appellee, and
David Pennell and Shelly Pennell, d/b/a Hickory View Boarding Stable, d/b/a HBE Equestrian Center, Inc. and Reliance National Indemnity, Third-Party Defendants.
Docket No. 130463, COA No. 255964.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 14, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.